I concur in the result reached in the majority opinion as to the necessity of an allegation in the information of the corporate character of the bank named therein. However, I do not concur in the statement and conclusion that there is a conflict of authority in the decisions of this State as to this requirement. *Page 63 
Aside from the case of State v. Shields, 89 Mo. 259, our rulings are uniform in holding, as at common law (East. Pl. Cr. 650), that the allegation is essential to the validity of the charge. During the four decades that have elapsed in our judicial history, since the ruling in the Shields case, it has never been referred to in regard to the matter here under consideration, until the case of State v. Henschel, 250 Mo. 271, in which we refused to follow the Shields case and, in effect, overruled it and thus removed whatever seeming conflict in our decisions it might theretofore have been held to present.
The Hedgpeth case, 311 Mo. 452, 457, did not involve the question of the absence from the information of either ownership or the corporate character of the oil company named therein. These essentials were not lacking from the charge. The question, therefore, as to the validity of the information was not involved in the Hedgpeth case, but the vexing question was as to the quantum of proof necessary to establish the corporate existence of the company. It was held that the determination of that question was regulated by a statute, the terms of which had been complied with. That statute is as follows:
"If on the trial or other proceeding in a criminal cause, the existence, constitution or powers of any banking company or corporation, shall become material, or be in any way drawn in question, it shall not be necessary to produce a certified copy of the charter or act of incorporation, but the same may be proved by general reputation, or by the printed statute book of the state, government or country by which such corporation was created." [Sec. 4032, R.S. 1919.]
From which it follows as a logical sequence that the reason for the absence of any reference in later rulings to the Shields or Hedgpeth cases is the overruling of the former and the determination in the latter of another and different question than that of the sufficiency of the charge. Hence I only concur in the result of the majority opinion. *Page 64